42.	  Mr. President, may I first of all congratulate you on your election to the presidency of the thirtieth session of the General Assembly. I should like to recall on this occasion that the Czechoslovak Socialist Republic and the Grand Duchy of Luxembourg are linked by historical relations of long standing. I wish you much success in the exercise of your exacting mission.
43.	Permit me also to welcome the new Member States to our ranks: the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe.
44.	The year of the thirtieth anniversary of the victory over Fascist m in the Second World War has been for us, Czechs and Slovaks, an opportunity to recall the events which had such heavy repercussions on our country, beginning with the ignominious Munich diktat, and to reflect upon their causes. Those six long years of the Hitlerite occupation of Czechoslovakia taught us a tragic lesson on the meaning of fascism.
45.	However, the people of Czechoslovakia never bowed to the Nazi yoke but combated it with armed resistance. We therefore remember with lasting gratitude the liberation of our country by the Soviet Army, which enabled the Czechoslovak people to build up a truly independent State and to devote themselves to creative work in conditions of peace. As members of the anti-Fascist coalition we welcomed with appreciation the efforts of the nations, united through the struggle against fascism, to build post-war life on the basis of lasting peace, sovereign equality, co-operation and the coexistence of States with different social systems. We are proud that at San Francisco we were among the 51 founding Members of this Organization, which embodied those principles in its Charter. We are pleased to note that, despite many problems, the United Nations has, in the 30 years of its existence, proved its legitimacy and viability and thus gained prestige in international relations. We believe that at the present time it represents the most suitable forum for the solution of world problems.
46.	In this connexion, however, we are not concerned merely with historical reminiscences. We are concerned with the logical connexion between the lessons of that horrible war and the task of preserving and strengthening world peace in present conditions, as well as for the future. Consequently, we are concerned with a most urgent and timely appeal for the further expansion of the policy of detente, the development of international co-operation and progress in the disarmament effort.
47.	Our country, which in the history of the European continent has not been by-passed by any major military conflagration, has a natural interest in the continued expansion of the process of detente, on both a European and a world-wide scale. Its concrete content, as we perceive it, is the objective that the relations between States with different social systems should be based on such principles as the non-use of force, recognition of the inviolability of borders, settlement of disputes through negotiation, mutually advantageous economic co-operation on the basis of equal rights and the exchange of the achievements of science and culture.
48.	The efforts aimed at the implementation of those principles were reflected in the successful conclusion of the Conference on Security and Co-operation in Europe. Through the words of Gustav Husak, Secretary-General of the Central Committee of the Communist Party of Czechoslovakia and President of the Republic, Czechoslovakia welcomed at Helsinki the signing of the Final Act adopted by the Conference, that undoubtedly most significant document of our times, representing the political culmination of the results of the Second World War. Our State is prepared to implement the conclusions of the Conference consistently. In order to live, mankind cannot afford a return to the cold war, which could be the first step towards a world Hiroshima. Given the current balance of forces in the world arena, the peaceful coexistence of States with different social systems is the only reasonable international policy alternative.
49.	A settlement of relations between States in Europe based on the Helsinki Declaration of Principles could serve as a stimulus in the search for similar settlements in other parts of the world, particularly in Asia. Initiatives aimed at the implementation of the idea of collective security on that continent also are regarded by us as rational and beneficial.
50.	We. note with satisfaction that the policy of strengthening the process of international detente is gradually becoming the determining factor in the work of our Organization also. The term "detente" has already become a part of the political vocabulary of the United Nations. Czechoslovakia, together with the other countries of the socialist community, is exerting every effort so that the principles of peaceful coexistence of States with different social systems and advantageous co-operation among them may be implemented and become a part of the day-to-day activities of the United Nations.
51.	However, we continue to be realistic. The current favorable foreign policy atmosphere notwithstanding, we are aware that the antagonists of the positive developments throughout the world have not given up their objectives, that they continue their attempts to hamper these positive developments. However, those who sow doubts about the importance of detente should realize that they will be fully responsible for playing into the hands of those forces which, for their own selfish interests, wish to return the world to the period of cold war and dangerous confrontation.
52.	As a firm component part of the socialist community of States, a member of the Council of Mutual Economic Assistance and of the Warsaw Treaty Organization, whose twentieth anniversary we commemorated this year, the Czechoslovak Socialist Republic marches and will continue to march along the time-tested path that it has been traveling throughout the 30 post-war years. It is in the very essence of our socialist social system to strive to safeguard lasting peace and security for the peoples of our country, because only in that way is it possible to implement the ideals inherent in the nature of socialism. The Leninist policy of peace is therefore the foundation of all our activities in the sphere of international relations. It is a policy of principle in keeping with the vital interests of mankind. Proceeding consistently from these principles, in conditions of close co-operation with the socialist countries, the Czechoslovak Socialist Republic has been improving and developing bilateral relations also with the other countries of the world as our contribution to the creation of a new atmosphere in international life.
53. In the course of the past year that fact has been strongly reflected also in relations of the Czechoslovak Socialist Republic with almost all Western European countries in particular with France, Finland, the Federal Republic of Germany, Belgium, the Netherlands and Denmark, but also with Greece, Italy, Portugal, Turkey and other countries. After many years of negotiations, our relations with the Republic of Austria have been regulated on a basis of principle, which proves that, given goodwill and taking into account the existing realities, it is possible to solve even very complicated problems. I can state with satisfaction that at the present time Czechoslovakia has normal, businesslike, constructive relations with practically all countries on the European continent.
54.	Thus, through the development of its relations with other States Czechoslovakia not only has created better conditions for its bilateral co-operation but also has helped to bring about conditions conducive to the success of multilateral negotiations on the safeguarding of security in Europe.
55.	Czechoslovakia fully understands and actively supports the endeavors of the developing countries to consolidate their independence and ensure their all-round advancement. As for the non-aligned countries, we believe that they are a significant inter-national factor in the struggle for peace, against imperialism, colonialism, neocolonialism and racism, and against all forms of international exploitation. We are highly appreciative of the ever-deepening contacts with India, the Syrian Arab Republic, Iraq, Algeria, Egypt, Afghanistan, Iran and the Libyan Arab Republic, with the newly independent States of Africa, and with Mexico, Peru, Argentina, Colombia, Japan, the Philippines, and other countries.
56.	In recent years negotiations have been held also on the full normalization of our relations with the United States. Through no fault of ours, however, these negotiations have not brought the hoped for results.
57.	In concluding this part of my statement, I should like to stress once more that the Czechoslovak Socialist Republic is determined to continue to strive for a state of affairs in which reasonable, peaceful relations, based on the principles of equality and security for all countries and on their mutually advantageous cooperation, will prevail throughout the world. This is the position we expressed, during his last visit to Prague, to the Secretary-General, Mr. Kurt Waldheim, whose work we hold in high esteem.
58.	Of extraordinary significance for the creation of a favorable atmosphere in the world is the improvement of the relations between the Soviet Union and the United States. We have therefore warmly welcomed the results of the negotiations between the Secretary-General of the Central Committee of the Communist Party of the Soviet Union, Leonid Ilyich Brezhnev, and the President of the United States, Mr. Gerald Ford, at Vladivostok.
59.	In the period since the last session of the General Assembly a number of important events have occurred in the world which represent success for international efforts for the consolidation of peace and the elimination of hotbeds of international tension.
60.	What I have in mind, in the first place, is the historic victories of the peoples of Viet Nam, Cambodia and Laos. Czechoslovakia, together with the other countries of the socialist community, considered it its international duty to assist the just struggle of those peoples until it ended in victory. We resolutely support the just demand of the Governments of the Democratic Republic of Viet Nam and the Republic of South Viet Nam that these two Vietnamese States, which through their acts have demonstrated their will and readiness to fulfill the obligations enshrined in the Charter and to fight for lasting peace and security in the world, should be represented in the United Nations as full Members.
61.	The thirtieth session of the General Assembly should contribute to the liquidation of one of the anachronisms of the cold war and should stand up for the speedy withdrawal of all foreign troops still unlawfully stationed, under the United Nations flag, in the southern part of the Korean peninsula; for the conclusion of a peace treaty; and for the implementation of further proposals by the Democratic People's Republic of Korea aimed at the creation of favorable conditions for the liquidation of tension and the consolidation of peace in that region.
62.	The Czechoslovak Socialist Republic supports the efforts of the Democratic People's Republic of Korea for the peaceful and democratic unification of the two parts of Korea, without foreign interference.
63.	The expanding process of detente has created promising conditions for a fundamental settlement of the explosive situation in the Middle East. This situation offers an opportunity to Israel to demonstrate its willingness to observe the United Nations resolutions, to withdraw from all the territories occupied in 1967 and to respect the legitimate rights of the Arab Palestinian people, including their right to establish a State of their own. Czechoslovakia supports the proposal to resume the work of the Geneva peace conference on the Middle East with the participation of all the interested parties, including representatives of the Palestine Liberation Organization [PLO], provided that all delegations will come to the conference table with the aim of restoring a just and lasting peace in the Middle East. We are in favor of a comprehensive settlement of this question which would guarantee the right of all the countries of that region to their independent development.
64.	We are convinced that the problem of Cyprus can also be solved by political means. Czechoslovakia wishes to voice its continued support for the Government of Cyprus; we reiterate that we are in favor of a just settlement of the Cyprus question on the basis of respect for the principles of the independence, sovereignty, territorial integrity and political non-alignment of the Republic of Cyprus, the ending of interference in its internal affairs and the withdrawal of all foreign troops from its territory.
65.	This year a broad campaign was launched throughout the world, as well as in the United Nations, demonstrating solidarity with the people of Chile in their struggle against the crimes and reprisals of the military junta which overthrew the legitimate Government of President Allende. This year's General Assembly should resolutely speak out against the gross and massive violation of basic human rights in Chile, and call for the restoration of the civil rights of the Chilean people, and for the liberation of Chilean patriots, since the junta continues to ignore the United Nations appeals, including General Assembly resolution 3219 (XXIX), and is perpetuating the terror which it has unleashed against democratic forces.
66.	Despite the successes of the national liberation struggle in recent years, colonialism in the world has not yet been fully liquidated. The United Nations, too, must step up its efforts so that the colonial anachronisms from past centuries might finally disappear from the political map of our times. The Czechoslovak delegation supports the request for all the administering Powers to work out a binding time-table for the speedy granting of independence to all colonial and dependent Territories which so far have been under their administration.
67.	A permanent expansion of the process of international detente is hardly conceivable without a further relaxation in the military sphere. Our premise must be, in this connexion, that disarmament, after all, is an indispensable component and an organic part of the process of international detente. Our State, together with the other countries of the socialist community, has always been an advocate of the need to stop the arms race and gradually to introduce effective measures leading to general and complete disarmament. For us, therefore, a priority in con-temporary international relations is the need to achieve positive and concrete results at current disarmament talks. This stems from the profound humanism of the foreign policy of the socialist States. Today the world is overflowing with weapons of the most varied types and their stockpiles continue to grow. Can there be a more human goal than to rid mankind of the danger that these weapons will be used to unleash a worldwide holocaust?
68.	We, therefore, attach exceptional importance to the appeal by the Secretary-General of the Central Committee of the Communist Party of the Soviet Union, Leonid Ilyich Brezhnev, for the reduction of military budgets of the great Powers, for the limitation and reduction of armaments and the creation of pre-requisites for future real disarmament. The arms race is also spurred on by the research and development of ever more destructive weapons. In this situation, when the grave dangers exist of the creation of even more horrible weapons than the nuclear ones, we should like to voice our support for the initiative launched by the Soviet Union at this year's session of the General Assembly proposing to conclude an agreement prohibiting the development and manufacture of new types
Of weapons of mass destruction, and of new weapons systems of that type.
69.	In various forums, including the United Nations, the socialist countries have always urged that the most destructive weapons be excluded from military arsenals, that atomic energy be used exclusively for peaceful purposes, and the vast sums spent on armaments be devoted to economic and social development needs. Therefore, Czechoslovakia also supports the Soviet proposal to conclude speedily a treaty on the complete and general prohibition of nuclear weapons tests.
70.	Of extraordinary importance, in our view, are the negotiations on the reduction of arms forces and armaments in Central Europe, in which we are direct participants. These negotiations should lead to a substantial reduction in the concentration of troops and armaments in Central Europe while maintaining the existing balance of forces. We hope that the new European political realities will open up new possibilities for the Vienna talks, respecting the principle that the security of any of the participating countries must not be placed in jeopardy.
71.	The struggle for the liquidation of the material basis of wars is one of the major tasks in current international activities. In view of the fact that disarmament affects all States in the world, we are in favor of a speedy convening of a world disarmament conference, which should give new impetus to the struggle for a world free of weapons and wars.
72.	Disarmament efforts are closely connected with the possibilities of solving the urgent problems of the world economy. It is, first, a question of expanding international economic co-operation and exchange of goods, as well as assisting in the economic growth of developing countries.
73.	The Czechoslovak delegation is convinced that international detente provides better chances for the settlement of international economic problems and questions of economic development, and the advancement of all-round economic, scientific and technological co-operation. In this connexion, I should like to point out that it is their broad economic co-operation which is one of the decisive factors in the speedy growth of the economies of the socialist countries. A broadly based economic, scientific and technological co-operation among the States members of the Council for Mutual Economic Assistance is becoming an increasingly important factor in the development of their national economies, in the increase of the prosperity of their peoples and the equalization of the level of their economic development.
74.	The economies of major capitalist countries are undergoing serious disruptions. These negative phenomena have a particularly profound impact on the economic advancement of the developing countries. It is therefore quite understandable that the developing countries are striving to create new international economic relations based on the principles of equality, non-discrimination, non-interference in internal affairs, independent choice of the direction of their further development and effective sovereignty over their natural resources.
75.	The recently concluded seventh special session of the General Assembly on questions of development and international economic co-operation represents a considerable step forward in the introduction of progressive principles into international economic relations. The final resolution of the seventh special session [resolution 3362 (S-VII)] rightly refers to the Declaration and the program of Action or. the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-Vl)] and to the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], which contain the principles of peaceful co-operation and stress the close inter-connexion between the consolidation of international peace and security and social and economic progress.
76.	This year our Organization commemorates 30 years of its existence. It is a long enough period for the reasonable principles underlying the settlement of relations among States to gain ground throughout the world on the basis of detente, by overcoming the dangerous policy based on positions of force, cold war and confrontation. However, it was too short a time for such equitable relations among nations to prevail in the world in such a manner as would fully correspond with the need for lasting peace and inter-national security.
77.	To speed up the current positive process, when confrontation gives way to dialog, to assist in the advancement of those countries which have embarked upon the road to free development, to liberate colonial countries and peoples not as yet free those are the imperatives of our time and the great obligations of our Organization.
78.	It is therefore necessary to enhance the importance and the effectiveness of the United Nations in the struggle for world peace and security on the basis of strict respect for the purposes and principles of the Charter. Therefore we have to reject anything that might threaten to undermine our Organization. Such a danger results, for instance, from certain attempts to begin a process of revision of the Charter, as well as from certain proposals put forward in this connexion which are directed against the very foundations of our Organization.
79.	It is necessary for the process of detente, for disarmament efforts, for the desideratum of a general economic and social advancement to converge eventually into one fundamental demand: lasting peace based on the coexistence of countries with different social systems, with all the inevitable beneficial concomitants resulting therefrom in the sphere of economic and cultural progress, in the area of a purposeful and organized enhancement of countries and peoples embarked upon the road to development.
80.	This must be our outlook not only for the next 30 years, in other words, a long-term prospect, but a prospect for the nearest future as well. A contribution to this end must be made also by this year's commemorative thirtieth session of the General Assembly.




